Citation Nr: 0329111	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder to include degenerative arthritis of the cervical 
spine.  

2.  Entitlement to service connection for a chronic low back 
disorder to include arthritis of the lumbosacral spine.  

3.  Entitlement to service connection for a chronic bilateral 
hip disorder to include degenerative arthritis.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic neck disorder to include 
arthritis, a chronic low back disorder to include arthritis, 
and a chronic bilateral hip disorder to include arthritis.  
In February 2000, the RO determined that new and material 
evidence had been submitted to reopen the veteran's claims 
for service connection and denied the claims of the merits.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

The issue of service connection for a chronic bilateral hip 
disorder to include degenerative arthritis is the subject of 
the REMAND portion of this decision below.  

The veteran may have submitted informal claims of entitlement 
to hypertension and pes planus.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


FINDINGS OF FACT

1.  Cervical spine degenerative arthritis has been shown to 
have originated during wartime service.  

2.  Lumbosacral spine degenerative arthritis has been shown 
to have originated during wartime service.  


CONCLUSIONS OF LAW

1.  Cervical spine degenerative arthritis was incurred during 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2003).  

2.  Lumbosacral spine degenerative arthritis was incurred 
during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to 
service connection for chronic neck and low back 
disabilities, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  A March 2001 RO letter to 
the veteran informed him of the evidence needed to support 
his claims; what actions he needed to undertake; and how the 
VA would assist him in developing his claims. Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

The veteran's service medical records indicate that he was 
seen for neck and back complaints.  An October 1942 Army 
treatment entry states that the veteran complained of lumbar 
area and bilateral shoulder pain of approximately one year's 
duration.  An impression of rheumatism was advanced.  
Contemporaneous X-ray studies of the thoracic and lumbar 
spinal segments revealed right-sided scoliosis at the 
junction of the T12 and L1 vertebrae and no other 
abnormalities.  Army clinical documentation dated in December 
1943 conveys that the veteran was involved in a December 1943 
motor vehicle accident in which he was forced to jump from a 
moving Army truck onto an icy road.  He complained of 
anterior left chest wall pain and tenderness.  Treating Army 
medical personnel noted that the veteran sustained numerous 
injuries as the result of the motor vehicle accident 
including a moderately severe anterior left costal margin 
contusion and a moderately severe traumatic left buttock 
hematoma.  An October 1944 Army treatment entry states that 
the veteran was diagnosed with acute myositis of undetermined 
origin that affected both sides of his neck.  At his December 
1945 physical examination for service separation, the 
veteran's history of a December 1943 left hip injury was 
noted.  On examination, the veteran was found to exhibit no 
musculoskeletal abnormalities.  


I.  Cervical Spine 

An April 1994 VA treatment record notes the veteran 
complained of headaches.  His inservice motor vehicle 
accident was noted.  Treating VA medical personnel observed 
that the veteran exhibited cervical spine limitation of 
motion.  An impression was post-traumatic and degenerative 
arthritis of the cervical spine was advanced.  

An August 1999 written statement from Karen Driscoll, M.D., 
conveys that the veteran reported sustaining severe neck 
injuries in his December 1943 inservice motor vehicle 
accident and subsequently developed chronic neck degenerative 
and traumatic arthritis.  Dr. Driscoll commented that the 
veteran's cervical spine arthritic disorder was "a direct 
result" of his inservice motor vehicle accident.  In a June 
2000 written statement, Dr. Driscoll clarified that the 
veteran sustained neck whiplash and strain in his inservice 
motor vehicle accident.  

At a May 2002 VA examination for compensation purposes, the 
veteran complained of radiating neck pain.  Contemporaneous 
X-ray studies of the cervical spine revealed findings 
consistent with C4-5, C5-6, and C6-7 disc narrowing and 
degeneration.  The VA radiologist diagnosed the veteran with 
cervical spine degenerative joint disease.  The VA examiner 
advanced an impression of cervical spine degenerative joint 
disease with C4-5, C5-6, and C6-7 disc narrowing and 
degeneration.  A July 2003 written statement from Avishai 
Mendelson, M.D., states that "as a direct result of [the 
veteran's inservice] accident, he developed severe traumatic 
arthritis to ... his neck."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was involved in a December 1943 inservice motor 
vehicle accident and sustained significant physical trauma.  
He has been repeated diagnosed with cervical spine 
degenerative arthritis (degenerative joint disease) by both 
VA and private physicians.  Drs. Driscoll and Mendelson have 
specifically related the veteran's current cervical spine 
arthritic disorder to his inservice motor vehicle accident.  
Given the nature of the veteran's inservice trauma and the 
absence of any evidence to the contrary, the Board finds that 
service connection is now warranted for cervical spine 
degenerative arthritis.  


II.  Lumbosacral Spine Disorder 

VA clinical documentation dated in October 1991 reports that 
X-ray studies of the lumbosacral spine revealed findings 
consistent with degenerative joint disease.  The veteran was 
diagnosed with lumbosacral spine degenerative joint disease.  

At a December 1991 VA examination for compensation purposes, 
the veteran's inservice motor vehicle accident and associated 
injuries were noted.  The VA examiner advanced impressions of 
severe lumbosacral strain and lumbosacral spine degenerative 
joint disease.  

An April 1994 VA treatment record restates the veteran's 
inservice motor vehicle accident.  An impression of 
lumbosacral spine post-traumatic and degenerative arthritis 
was advanced.  

In her June 2000 written statement, Dr. Driscoll notes that 
the veteran presented a history of an inservice injury 
wherein he sustained significant physical trauma including 
lumbar whiplash and strains.  The doctor opined that the 
veteran's current lumbar spine degenerative arthritis was 
etiologically related to his inservice motor vehicle 
accident.  

At the May 2002 VA examination for compensation purposes, the 
veteran presented a history of chronic low back pain 
following his inservice December 1943 motor vehicle accident.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed findings consistent with L3-4 and L4-5 disc 
narrowing.  The radiologist diagnosed the veteran with lumbar 
spine degenerative joint disease.  The VA examiner advanced 
an impression of lumbosacral spine degenerative joint disease 
with L3-4 and L4-5 disc narrowing.  

The veteran sustained considerable physical trauma as the 
result of his December 1943 inservice motor vehicle accident.  
He has been repeatedly diagnosed with lumbosacral spine 
degenerative arthritis (degenerative joint disease) by both 
VA and private physicians.  Dr. Driscoll has specifically 
related the veteran's current lumbosacral spine degenerative 
joint disease to his inservice motor vehicle accident.  Given 
the nature of the veteran's inservice trauma and the absence 
of any evidence to the contrary, the Board finds that service 
connection is now warranted for lumbosacral spine 
degenerative arthritis.  


ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.  Service connection for degenerative 
arthritis of the lumbosacral spine is granted.  


REMAND

In reviewing the clinical documentation of record, the Board 
observes that the veteran has been diagnosed with an array of 
hip disabilities.  An October 1991 VA treatment record states 
that an impression of bilateral hip degenerative joint 
disease was advanced.  An October 1991 VA X-ray study of the 
hips revealed no abnormalities.  In her August 1999 written 
statement, Dr. Driscoll relates that the veteran had been 
diagnosed with bilateral degenerative and traumatic hip 
arthritis.  The report of the May 2002 VA examination for 
compensation purposes notes that contemporaneous X-ray 
studies of the hips revealed no abnormalities.  The VA 
examiner advanced impressions of left intertrochanteric 
bursitis and chronic hyperesthetic pain due to neuralgia in 
the area of the left iliohypogastric nerve and the left 
lateral femoral cutaneous nerve distribution of the left 
buttock.  In his July 2003 written statement, Dr. Mendelson 
reports that the veteran had been diagnosed with severe 
bilateral hip traumatic arthritis.  Given these apparently 
conflicting diagnostic impressions, the Board finds that an 
additional VA examination for compensation purposes would be 
helpful in addressing the veteran's entitlement to service 
connection for a bilateral hip disorder.  

The Board additionally notes that clinical documentation from 
Drs. Driscoll and Mendelson has not been requested for 
incorporation into the record.  In reviewing a similar 
factual scenario, the Court has held that the VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a Veterans Claims Assistance Act of 2000 (VCCA) 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the veteran that a one full year 
may be taken to respond to a VCAA notice notwithstanding any 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  
2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his hip disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Karen Driscoll, M.D., Avishai 
Mendelson, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic bilateral hip 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion as to 
whether it is at least as likely as not 
that any identified hip disorder was 
initially manifested or otherwise 
originated during active service or is 
etiologically related to either the 
veteran's December 1943 inservice motor 
vehicle accident or his service-connected 
disabilities.  Send the claims folder to 
the examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral hip disorder 
to include degenerative arthritis.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



